Case 2:20-cv-00851-BSJ Document 110 Filed 04/22/21 PageID.1674 Page 1 of 2
                                                                 FILED
                                                          2021 APR 22 PM 4:25
                                                                CLERK
                                                          U.S. DISTRICT COURT
Stephen Sansom (#10678)
SMSansom@hollandhart.com
Brandon T. Christensen (#16420)
btchristensen@hollandhart.com
HOLLAND & HART LLP
222 South Main Street, Suite 2200
Salt Lake City, UT 84101
Tel: (801) 799-5897

Anthony R. Zeuli (Admitted Pro Hac Vice)
TZeuli@merchantgould.com
Thomas Johnson (Admitted Pro Hac Vice)
TJohnson@merchantgould.com
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300

Attorneys for Plaintiffs


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH,
                 SOUTHERN REGION OF THE CENTRAL DIVISION


  CRYSTAL LAGOONS U.S. CORP. AND               ORDER GRANTING
  CRYSTAL LAGOONS TECHNOLOGIES              STIPULATED MOTION TO
  INC.,                                    CONTINUANCE OF HEARING

                  Plaintiffs,                 Case No. 2:20-cv-00851-BSJ

          vs.                                   Judge Bruce S. Jenkins

  DESERT COLOR MANAGER LLC,                  JURY TRIAL DEMANDED
  DESERT COLOR ST. GEORGE LLC, AJ
  CONSTRUCTION, INC., TRI-STATE
  VENTURES, LLC d/b/a CAREFREE
  HOMES – UTAH, COLE WEST HOME
  LLC, HOLMES HOMES, INC., SULLIVAN
  HOMES LLC, and PACIFIC AQUASCAPE
  INTERNATIONAL, INC.,

                  Defendants
Case 2:20-cv-00851-BSJ Document 110 Filed 04/22/21 PageID.1675 Page 2 of 2




       The Court, having reviewed the Stipulated Motion to Continue Hearing, and for good

cause shown,

       IT IS HEREBY ORDERED that the Hearing to Consider Proposed Revised/Amended

Joint Preliminary Injunction Pretrial Order set for April 23, 2021 at 11:00 a.m. is hereby vacated.

It shall be continued until July 15, 2021 at 10 a.m. as to the Affected Defendants and the stated

bases for Plaintiffs’ Motion for Preliminary Injunction (Docket No. 10) and the First Amended

Complaint.

       Dated this 22nd day of April, 2021.

                                             BY THE COURT:

                                             ________________________________
                                             Hon. Bruce S. Jenkins
                                             United States District Court Judge




                                                 2
